Citation Nr: 1114414	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from August 1954 to February 1956.  He died in February 2007, and the appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the appellant testified at a Travel Board hearing at the Waco RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007.  

2.  At the time of the Veteran's death, service connection was in effect for: macular degeneration evaluated as 60 percent; bilateral hearing loss evaluated as 10 percent; and, tinnitus evaluated as 10 percent.  All were effective as of November 14, 2003. The Veteran's combined disability rating was 70 percent and individual unemployability was granted as of November 14, 2003, or for less than 4 years at the time of his death.

3.  The Veteran was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death; he died decades after his discharge, and he was not a prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that the relevant facts regarding the appellant's 38 U.S.C.A. § 1318 claim are undisputed and the resolution of the claim is entirely dependent upon the application of relevant statutes and regulations.  

In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating her claim for DIC. 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318 without further development. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

When a Veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the Veteran's death was service-connected.  38 U.S.C.A. § 1318.

Even though a Veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the Veteran's death were service-connected , if: (1) the Veteran's death was not the result of his or her own willful misconduct, and (2) at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (ii) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (iii) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22.

The Board notes that there have been a number of Court decisions in recent years that have resulted in some confusion in the processing of claims for DIC benefits under 38 U.S.C.A. § 1318.  However, clarification has been provided by two decisions from the Court.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) (2), the Court found that a surviving spouse can attempt to demonstrate that the Veteran hypothetically would have been entitled to a different decision on a service connection claim, based on evidence in the claims folder or in VA custody prior to the Veteran's death and the law then applicable or subsequently made retroactively applicable.  See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later decision, the Court found that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in a case where the Veteran had never established entitlement to VA compensation for a service-connected total disability and had never filed a claim for such benefits which could have resulted in entitlement to compensation for the required period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the claimant had to set forth the alleged basis for the Veteran's entitlement to a total disability rating for the 10 years immediately preceding his death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court decisions, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service- connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibited "hypothetical entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that for the purpose of determining whether a survivor is entitled to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated totally disabled for a continuous period of eight years prior to death), the implementing regulation, 38 C.F.R. § 20.1106, did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit addressed a challenge to the validity of the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 constituted an interpretive rule that did no more than interpret the requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier interpretation of the statute.  260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the Federal Circuit found that the statutory language was ambiguous as to whether a "hypothetical" claim was allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also has "entitled to receive" language, as interpreted in Hix, was virtually identical to 38 U.S.C.A. § 1318, but that VA interpreted them differently.  Id. at 1379.  Moreover, it found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit remanded the case for VA to undertake expedited rulemaking to explain the rationale for interpreting the statutes differently or to resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question as to whether a deceased Veteran had been totally disabled for eight years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA II), after reviewing its holding in NOVA I, the Federal Circuit observed that VA had determined that the "entitled to receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the same way and that 38 C.F.R. § 3.22 provided the correct interpretation.  The Federal Circuit also held that VA provided a permissible basis and sufficient explanation for its interpretation of the statutes as a bar to the filing of new claims posthumously by the Veteran's survivor, i.e., claims where no claim had been filed during the Veteran's life or the claim had been denied and was not subject to reopening - "hypothetical entitlement" claims.  Id. at 1379- 80.

On December 2, 2005, VA promulgated a final rule, 70 Fed. Reg. 72,211 (Dec. 2, 2005), which effectively barred entitlement to "enhanced" DIC benefits under 38 U.S.C.A. § 1311(a)(2) on the basis of hypothetical entitlement.  See National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs (NOVA III), 476 F.3d 872 (Fed. Cir. 2007) (affirming VA's regulation interpreting 38 U.S.C.A. § 1311(a)(2) and 38 U.S.C.A. § 1318 identically).  In this regard, 38 C.F.R. § 20.1106 was amended, and section 1318 claims will be decided with regard to prior disposition of those issues during the Veteran's lifetime.  The implementing rule stated that "VA will apply this rule to claims pending before VA on the effective date of this rule [December 2, 2005], as well as to claims filed after that date."  See also Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a veteran's death.


III.  Analysis

By rating action in January 2003 service connection was granted for: bilateral hearing loss, evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; and macular degeneration rated as 20 percent disabling.  Subsequently, by rating action in June 2003 the evaluation for macular degeneration was increased to 40 percent and in a January 2004 decision it was increased to 60 percent.  The total combined disability evaluation was 70 percent.  All evaluations were effective as of November 14, 2003, and individual unemployability was subsequently granted as of that date.   Thus, the Veteran died less than 4 years after he was first assigned an IU rating.  In other words, VA had not evaluated him as being totally disabled for a continuous period of at least 10 years immediately preceding death.

At the January 2011 videoconference hearing, the appellant contended that the Veteran was denied treatment at the VAMC subsequent to service, and had he been allowed to seek treatment through the VAMC "from the beginning," they would have determined that he was 100 percent disabled for well over ten years prior to his death.  

The Board acknowledges the appellant's assertion that, had the Veteran been service connected at an earlier date, he may have been found totally disabled due to the macular degeneration and assigned a total disability evaluation for at least 10 years prior to his death. See, e.g., January 2011 Travel Board hearing transcript.  However, as previously discussed, DIC claims are not subject to a "hypothetical entitlement" analysis.  In other words, the law does not contemplate whether the Veteran hypothetically would have been entitled to a total disability rating for at least ten years preceding his death if he had been awarded service connection at an earlier date.  

However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  

While the Board is sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions.  

The evidence clearly shows the Veteran was not service connected for any conditions until the January 2003 rating decision, and the subsequent grant of individual unemployability was effective as of November 14, 2003, the date it was determined that his macular degeneration had worsened to the point of total disablement.  The Veteran unfortunately died less than 4 years after he was first assigned an IU rating.   

The Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.  Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In view of the foregoing, it does not appear the criteria for DIC under 38 U.S.C.A. § 1318 have been met, and the claim must be denied.


ORDER

Eligibility for dependency and indemnity compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


